EX‑35.27 (logo) Deutsche Bank 1761 East St. Andrew Place Santa Ana, CA 92705-4934 Tel Fax ANNUAL STATEMENT AS TO COMPLIANCE COMM 2016-787S Mortgage Trust The undersigned, David Co, a Director of Deutsche Bank Trust Company Americas, as the Certificate Administrator (a "Certifying Servicer") under the Trust and Servicing Agreement, dated as of March 1, 2016 (the "Agreement"), by and among, Deutsche Mortgage & Asset Receiving Corporation, as Depositor, Wells Fargo Bank, National Association, as Master Servicer and Special Servicer, Wilmington Trust, National Association, as Trustee, and Deutsche Bank Trust Company Americas, as Certificate Administrator, Paying Agent, and Custodian, here by certifies in accordance with Section 11.07 of the Agreement : A) A review of such Certifying Servicer's activities from March 1, 2016 to December 31, 2016 (the "reporting period") and of such Certifying Servicer's performance under the Agreement has been made under such officer's supervision and B) That, as to the best of such officer's knowledge, based on such review, such Certifying Servicer has fulfilled all its obligations under the Agreement, in all material respects throughout the reporting period. DEUTSCHE BANK TRUST COMPANY
